Citation Nr: 1145979	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  08-21 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an earlier effective date, prior to November 29, 2006, for grant of service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from January 1963 to January 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which reopened a previously denied claim for service connection for a left knee disability and granted service connection, assigning an effective date of November 29, 2006.

The Veteran requested an informal hearing at the RO before a Decision Review Officer (DRO).  At an informal conference in April 2011, the Veteran met with a DRO, who made a conference report regarding the April 2011 meeting and associated it with the claims file. 

Subsequent to the issuance of the most recent October 2008 Supplemental Statement of the Case (SSOC), but prior to the certification of this appeal to the Board, the Veteran submitted a November 2008 statement, indicating that the grant of service connection should be made effective January 1, 2002, the date his physician verified the need for surgery on his knee.  The Board notes that this statement is argument and is not evidence; therefore, a remand for RO review of this statement of contentions is not necessary.  


FINDINGS OF FACT

1.  Service connection for a left knee disability was denied by the RO in a July 1996 rating decision that became final.  

2.  In a June 2002 rating decision, the RO denied an application to reopen service connection for a left knee disorder.  After the Veteran filed a June 2002 Notice of Disagreement and the RO issued a December 2002 Statement of the Case (SOC), the Veteran did not file a timely substantive appeal to the Board.  

3.  The Veteran filed the most recent application to reopen service connection for a left knee disorder on November 29, 2006.  


CONCLUSION OF LAW

The criteria for an earlier effective date, prior to November 29, 2006, for the grant of service connection for a left knee disability have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(c), 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  

Because the Veteran's appeal arises from the Veteran's disagreement with the effective date assigned following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (CAVC) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Moreover, in this case, the earliest possible date permitted by the effective date regulations (date of receipt of the most recent application to reopen) has been granted, so that an earlier effective date is not legally possible.  In cases such as this, where a claim cannot be substantiated because there is no legal basis for the claim, or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to meet the duty to assist a claimant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that where the law is dispositive, the claim must be denied due to a lack of legal merit); Dela Cruz v. Principi, 15 Vet. App. 143, 149   (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (stating that VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  The Board finds that the record as it stands includes sufficient competent evidence to decide the appeal for an earlier effective date.  See 38 C.F.R. § 3.159(c)(4). 

The Board has reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

Earlier Effective Date for Service Connection

In an October 2007 rating decision, the RO granted service connection for a left knee disability.  An effective date was assigned for service connection for this award based on the date the Veteran's claim to reopen service connection for a left knee disability was received by VA, that is, November 29, 2006.  See 38 U.S.C.A. 
§ 5110(i) (West 2002); 38 C.F.R. §§ 3.400(q)(1)(ii), 3.400(r) (2011). 

In general, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.
The controlling regulation provides that the effective date for a claim received after a final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(q)(1)(ii) .

Under 38 C.F.R. § 3.156(c), where new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered.  This comprehends official service department records which presumably had been misplaced and recently located and forwarded to VA, as well as corrections by the service department of former errors of commission or omission in the preparation of any prior report.  The retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of new evidence from the service department must be supported adequately by medical evidence.  Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly except as it may be affected by the filing of the original claim.

Pursuant to 38 C.F.R. § 3.156(c)(3), an award made based all or in part on the records identified by 38 C.F.R. § 3.156(c)(1) is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of 38 C.F.R. § 3.156  applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).

In this instance, service connection for a left knee disability was denied by the RO in a July 1996 rating decision.  In the July 1996 rating decision, having reviewed the evidence, the RO found that there was no evidence to relate the Veteran's diagnosed left knee disability with any instance of service, to include a November 1964 left knee sprain noted in the service treatment records.  As the Veteran did not appeal this decision to the Board, it became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.302, 20.1103 (2011).  

In a June 2002 rating decision, the RO denied the Veteran's subsequent application to reopen service connection for a left knee disability.  In the June 2002 rating decision, the RO found that new and material evidence had not been submitted indicating a nexus between the Veteran's diagnosed left knee disability and any instance of service, to again include a November 1964 left knee sprain noted in the service treatment records.  After the Veteran filed a June 2002 Notice of Disagreement and the RO issued a December 2002 SOC, the Veteran did not file a timely substantive appeal to the Board; therefore, the June 2002 rating decision denial of reopening became final.  Id.  

The Veteran filed the most recent application to reopen service connection for a left knee disorder on November 29, 2006.  In an October 2007 rating decision, the RO granted service connection for a left knee disability, assigning an effective date of November 29, 2006, the date of filing of the most recent application to reopen service connection.  In the October 2007 rating decision, the RO indicated that it was basing the grant of service connection in large part on the findings included in an August 2007 VA medical examination report and addendum.  In the August 2007 VA medical examination report and addendum, a VA examiner, having conducted a physical examination and reviewed the claims file, offered the new opinion that the Veteran's left knee disability was at least as likely as not related to service.  

At the October 2008 DRO informal conference, the Veteran stated that the grant of service connection for his left knee disability should have been made retroactive to December 20, 1995, the date of the filing of the original claim for service connection.  As noted above, the Veteran's initial claim for service connection for a left knee disability was denied by the RO in a July 1996 rating decision.  As the Veteran did not appeal this decision to the Board, it became final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 20.302, 20.1103.  The effective date of a claim received after a final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is the later.  As the RO received the Veteran's most recent application to reopen service connection for a left knee disability on November 29, 2006, the earliest possible effective date for the grant of service connection would be the date of receipt of the Veteran's most recent application, November 29, 2006.  38 C.F.R. § 3.400(q)(1)(ii) .

In a November 2008 statement, the Veteran contended that the grant of service connection for his left knee disability should be made effective January 1, 2002, the date his physician verified the need for surgery on his left knee.  The Board notes that the 2002 treatment records were considered by the RO prior to the issuance of the December 2002 SOC.  As the Veteran did not file a timely substantive appeal to the Board after the issuance of the SOC, the June 2002 rating decision became final.  Id.  

Moreover, the Veteran seems to suggest that the effective date for his left knee disability should be January 1, 2002, because that was the date that the severity of his knee disability, requiring the total replacement of his knee, was first ascertainable and, therefore, was the date that entitlement arose.  Yet, the Board notes that the effective date of a claim received after a final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is the later.  Id.  Therefore, even if January 1, 2002 was the date the entitlement for service connection for a left knee disability arose, the earliest possible effective date for the grant of service connection would be the date of receipt of the most recent application, November 29, 2006.

In several statements included in the claims file, the Veteran has indicated that VA informed him that his military records were lost in a fire in St. Louis in 1973.  For example, in an April 2007 letter, the Veteran stated that he attempted to locate his military records after VA told him that they were missing.  He indicated that he was frustrated because he had learned that the Waco RO actually had the records all the time.  In a subsequent November 2008 statement, the Veteran indicated that VA lied to him about his records, telling him that they had been lost in a fire.  He indicated that he was fortunate that a fellow veteran had informed him about a website that allowed him to locate his military records.

The Board has reviewed the file to determine if relevant and previously unconsidered government records were utilized by the RO in granting the Veteran's claim for service connection for a left knee disability.  Other than records proving participation in active service, the only "military records" which formed a basis for the RO's October 2007 rating decision granting service connection for a left knee disability were the Veteran's service treatment records.  The Board notes that the Veteran's service treatment records were reviewed by the August 2007 VA examiner prior to writing the August 2007 VA medical examination report and addendum.  In turn, the RO based its October 2007 rating decision, reopening the previously denied claim for service connection for a left knee disability and granting said claim, based largely on the August 2007 VA examiner's opinion.  

Having reviewed the claims file, the Board does not see any notation indicating that the Veteran's service treatment records were destroyed in a fire.  In fact, the Veteran's service treatment records have been associated with the claims file since the Veteran's initial claim for service connection for a left knee disability.  The RO referred to the service treatment records in the July 1996 rating decision denying the Veteran's original claim for service connection and again referred to them in all subsequent rating decisions.  Therefore, the Board notes that, at no time since the Veteran's original claim for service connection for a left knee disability have the Veteran's service treatment records been missing or "misplaced."  

Moreover, as noted above, the RO referred to the Veteran's service treatment records in both the July 1996 rating decision which denied the Veteran's original claim for service connection for a left knee disability, and the subsequent June 2002 rating decision, which denied reopening of service connection.  Therefore, the Board finds that a reconsideration of either earlier rating decision due to the recent introduction of relevant and previously unconsidered government records into the claims file as contemplated by 38 C.F.R. § 3.156(c)(1) is not applicable in this matter.  For the reasons stated above, assignment of an earlier effective date is not warranted.  As the claim is without legal merit, the benefit of the doubt use is not applicable in this matter.  


ORDER

An earlier effective date prior to November 29, 2006 for grant of service connection for a left knee disability is denied.  


____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


